Citation Nr: 0601538	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  02-12 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than January 31, 
2001, for the grant of an increased evaluation for service-
connected anxiety reaction with depression.

2.  Entitlement to a disability evaluation in excess of 50 
percent for service-connected anxiety reaction with 
depression, prior to January 7, 2002.



ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from March to 
December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that awarded a 50 percent disability 
evaluation for service-connected anxiety reaction with 
depression, effective from January 31, 2001.  The veteran 
appealed the assigned rating and the effective date.  
Thereafter, by a rating action dated in August 2004, the 
veteran was granted a 100 percent rating for her anxiety 
reaction with depression, effective from January 7, 2002.

The Board most recently remanded the matter in March 2005 for 
the purpose of curing specified procedural defects.  The 
matter was returned to the Board in October 2005 for 
appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Subsequent to the Board's March 2004 remand and to the AMC 
issuing the veteran a Supplemental Statement of the Case, the 
veteran submitted a statement in October 2005 wherein she 
noted that she was receiving Social Security Administration 
(SSA) disability benefits.  She specifically stated that her 
claim for disability had been granted, effective from 
December 1, 2004.  She also indicated that she had taken a 
disability retirement from the United States Postal Service 
(USPS) on June 4, 2004.  The decision from the SSA granting 
the veteran disability benefits, to include the records that 
it considered in making the decision, is not of record.  
Further, although records from the USPS have been obtained, 
the Board notes that those records date only until November 
2003.  Records dating between November 2003 and June 2004 are 
absent.  The duty to assist particularly applies to relevant 
evidence known to be in the possession of the Federal 
Government, such as VA, or Social Security records.  See 
38 C.F.R. § 3.159(c)(2) (2005).  As such, the RO must obtain 
all available decision and records relating to the 
appellant's claim for Social Security disability benefits as 
well as her disability retirement from the USPS.

In light of the above, this case is REMANDED to the RO via 
the AMC for the following development:

1.  Obtain the veteran's employment 
records from the United States Postal 
Service since November 2003.

2.  Request from the Social Security 
Administration all records related to the 
veteran's claim for Social Security 
benefits, including all medical records 
and copies of all decisions or 
adjudications.

3.  Following completion of the 
foregoing, if any benefit sought on 
appeal remains denied, the veteran and 
her representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of all evidence received since 
the October 2005 SSOC, and discussion of 
all pertinent laws and regulations, 
including, but not limited to the VCAA.  
Allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


